 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDGlaziers,ArchitecturalMetal& Glass WorkersLocal Union No. 636,AFL-CIO (Downey GlassCo., Inc.)andArturo Ramos. Case21-CB-94218 January 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 10 September 1986 Administrative LawJudge Gordon J. Myatt issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecisionand Order.The sole issue presented for our consideration iswhetherRespondentUnion'sbusinessmanagerMario Salazarunlawfullyrestrainedand coercedunionmemberArturoRamos by threateningRamoswith physical harm when he stated an in-tention to file charges with the Board. The judgefound the alleged violation of Section8(b)(1)(A) ofthe Act. We disagree.Factually, this case involves conflicting versionsof a November 1985 telephone conversation be-tween Ramos and Salazar."On direct examination,Ramos testified that he telephoned Salazar to ques-tion the reason for an additional dues assessmentfor June indicated on the statement from the Unionshowing receipt of Ramos dues payment. Salazarinformed Ramos that the assessment was for nonat-tendance at union meetings.When Ramos insistedthat he had attended the meetings and remindedSalazar of their conversation before the meetingsSalazar said,"I know who the son-of-a-bitch that istalking"and used the derogatory Hispanic expres-sion"cabron" to refer to Ramos. Ramos asked Sa-lazar to control himself and repeated his inquiry.Salazar responded,"Because you're going to paythem. Don't get brute[brutal] because I know whoyou are,and I'm going to give you and yourmother."21The judge completely discredited a third version of this conversationelicited from FranciscoMontoya, Ramos' close friend and an allegedunion dissident. The judge concluded that Montoya was not engaged indissident union activity and that even if he were the complaint allegationthat Salazar threatened Ramos with bodily harm because of Ramos' asso-ciation with Montoya is not factually supported by the credible evidencein the record. We note that no exceptions were filed to the judge's find-ingsand conclusions in this regard.2The distorted syntax of quoted testimony may in part be attributableto the translation from Spanish.When asked to repeat what Salazar said, Ramostestified, "Don't get brute with me. Whenever Igrab you because I know who you are.I'm goingto get your mother."Ramos then told Salazar heintended to gather up his receipts and go to theLaborBoard. Salazar stated,"Yes, you're going tothe Labor Board." Ramos then asked Salazar torepeat atthe LaborBoard the statements he madeover the telephone. Salazar replied, "Not there, butoutside I'm going to hit you and your mother."On cross-examination Ramos summarized theabove conversation as follows:Salazar told him, "Iknow who the son-of-a-bitch I'm talking to. I'mgoing to grab you. I'm going to get your mother."Ramos told Salazar,"I'm going to gather up myreceipts. I'm going to go to the Labor Board, andthere you tell me that." Salazar replied, "There,no, but whenever I get you outside, I'm going to-I'm going toget you ...."According to Salazar's testimony, Ramos tele-phoned him to request payment of wages for theperiod of a 31 October plant shutdown. When Sa-lazar explained to Ramos that contractual provi-sions barred his claim,Ramos angrily insulted theUnion and its officials, Salazar in particular. Sala-zar admitted that Ramos stated his intention to goto the Board. Salazar told Ramos that was hisright.When Ramos continued to berate Salazar,Salazar toldRamoswhat to do with himself andhung up on him. Salazar denied threatening to hitRamos or his mother.The judge found it unnecessary to resolve thetestimonial conflict between Ramos and Salazarconcerning the subject matter of the telephone con-versation.Finding it uncontroverted that a tele-phone dispute arose, that Salazar became pro-voked, and that Ramos threatened to file chargeswith the Board, the judge found it logical to inferthat Ramos' stated intent to invoke the Board proc-essesprovokedSalazar's threat to hitRamos andhis mother.The Respondent excepts to the judge's failure toresolve testimonial conflicts between Ramos andSalazar and to his ultimate finding of a violation.We find noneedto resolve the conflictin testimo-ny regarding the subject matter of the dispute. Al-though we strongly disapprove of threats of vio-lence in labor relations,we find that even creditingRamos' version in its entirety, there is an insuffi-cient nexus between the alleged threat and Ramos'stated intent to invoke Board processes.3aWe note that neitherthe GeneralCounsel northe Charging Partyfiled exceptions and that there is no contentionbefore us that any otheraspect ofthisconversation,apart from referenceto invokingBoard proc-esses, involved protectedactivityby Ramos.282 NLRB No. 99 GLAZIERSLOCAL636 (DOWNEY GLASS)In this regard,we note that the alleged threatwhich Ramos attributes to Salazar occurred priorto Ramos'statement that he was taking his receiptsto theBoard.Thus, contrary to the judge,Ramos'own testimony establishes that the alleged threatwas initially made in response to his inquiry con-cerning the,additional assessment and not with re-spect to an as yet unstated intention to invokeBoard processes.Further,considering the entirecontent and context of Ramos' version of the tele-phone conversation, including the timing and con-tent of the initial threat, we find that reiteration ofessentially the same threat after Ramos'mention ofpossible recourse to the Board cannot on the par-ticular facts reasonably be construed as a threat-ened reprisal against such recourse.ORDERThe complaintis dismissed.AlfredoMagallanesandLeonardBernstein,Esqs.,for theGeneralCounsel.Howard Z Rosen, Esq. (Posner & Rosen),of Los Angeles,California, for the Respondent.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. On acharge filed by ArturoRamos, anindividual,againstGlaziers,ArchitecturalMetal & Glass Workers LocalUnion No. 636, AFL-CIO (Respondent Union), theActing Regional Director for Region 21 issued a com-plaint and notice of hearing on 30 December 1985. Thecomplaint alleges that Respondent Union, by the conductof its business manager,Mario Salazar,violated Section,8(bx1XA) of the National Labor Relations Act. 29U.S.C. § 151 et seq. Specifically, the complaint allegesthat Salazar threatened an employee with bodily harmbecause of the employee's association with a fellow em-ployee who had engaged in dissident union activity. Fur-ther, that Salazar threatened an employee with bodilyharm because the employee stated an intention to file acharge against Respondent Union with the NationalLabor Relations Board. Respondent Union filed ananswer in which it admitted certain allegations of thecomplaint, denied others, and specifically denied commit-ting any unfair labor practices.A hearing was held on this matter in Los Angeles,California, on 20 March 1986. All parties were represent-ed by counsel and afforded an opportunity to presentmaterial and relevant evidence on the issues and to ex-amine and cross-examine witnesses.Briefswere submit-ted by the parties and have been duly considered.On the entire record in this case, including my obser-vation of the witnesses while they were testifying, Imake the followingFINDINGS OF FACTI. JURISDICTION649Downey Glass Co., Inc. is a California corporation en-gaged'in the business of fabricating and selling glassproducts on a wholesale basis.Downey maintains andoperates a facility located in Los Angeles, California. Inthe course of its business operations,Downey annuallysells and ships goods and products valued in excess of$50,000 directly to customers located outside the State ofCalifornia. On the basis of the above, I find that Downeyis,and has been at all times material,an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.IL THE LABORORGANIZATION INVOLVEDGlaziers,ArchitecturalMetal&GlassWorkers LocalUnion No. 636, AFL-CIO is a labororganization withinthe meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Meeting on the Wage Increase AllocationThe undisputed testimony establishes that RespondentUnion is the bargaining representative of a unit 'of em-ployees employed by Downey and that the employmentrelationship is governed by an existing collective-bargain-ing agreement. In addition to the employees at Downey,the Union represents units of employees of three otheremployers who are also' covered by the same collective-bargaining agreement.The agreement provided that theemployees were to receive a wage increase amounting to30 cents an hour in August 1985.1Apparently under the terms of the agreement, thequestion of whether the wage increase would be allocat-ed to the employees'wages or would become additionalcontributions on their behalf to the union pension fundwas a matter to be determined by a vote of the employ-ees. In order to ascertain the preference of the employeesregarding the pending August wage increase, the Unioncalled a special meeting in June for the purpose of con-ducting a secret ballot vote on the issue.Ramos, whoworked in the insulation department atDowney, testified he 'went to the union meeting withFrancisco Montoya, a friend and coworker in the insula-tion department.2When they arrived at the meeting ball,they signed their names and social security numbers onthe-sign-in sheet at the entrance of the hall. Ramos testi-fied that the hall was crowded with people who werenot employees of Downey so he and Montoya decidedto go outside and stand across the street until the meet-ing began. On their way, Montoya left to seek out MarioSalazar,business manager of the Union, to talk to him'Unless otherwise indicated,all datesherein referto the year 1985.2 Ramos had been employed at Downey for approximately 7 years andhad been a member of the Union since the inception of his employment.Ramos and Montoya had been friends and coworkers priorto their re-spective employmentby Downey.The unrefuted testimony reveals it wasat Ramos' suggestion that Montoya applied for and secured a job withDowney in May 1983.The twoemployees were eventually assigned towork in the same department on the same shift. 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDabout the wage increase and the pending vote on theissue.According to Ramos, he overheard Montoya andSalazar arguing as they came across the street to wherehe was standing with a group of other Downey employ-s.Ramos testified that as they approached,he ques-tioned Salazar about other members, who were not em-ployed by Downey, votingon a matterwhich affectedDowney employees. Ramos stated he was told by Sala-zar that it did not matter and it was not the place to"talk about those things."Montoya testified that when he found Salazar beforethe meeting commenced,he toldthe unionofficial thatthe contract which had been negotiated was "bad" andthat he did not want Salazar to "take anything out of hiswage increase."According to Montoya,Salazar calledhim a"mother"and said Montoya was alone and "didnot count for anything."Montoya then informed Salazarthat he was accompanied by "companions"and askedSalazar to come outside to verify this.Montoya furthertestified that as they crossed the street to where Ramosand other Downey employees were standing,he com-plained to Salazar about non-Downey members votingon the wage increase allocation which affected Downeyemployees.Although Salazar's testimony concerning the eventspreceding the meeting was substantially similar to thatgiven byRamosand ' Montoya, there were certain keydifferences between his statements and that of the em-ployees.Salazar acknowledged that Montoya sought himout and complained that the contract was a bad agree-ment.He stated that, in general,Montoya and most ofthe other members expressed the view that the pay in-crease should be allocated only to wages and not as apension fundcontribution.8Salazar further, testified that during this conversationwith Montoya, the employee asked him to go across thestreet to talk to other members about the issue and hedid so.According to Salazar, Montoya questioned thepresence of non-Downey members participating-in thevote and Salazar stated the issue was to be decided by allthemembers who were under the same collective-bar-gaining agreement.Montoya and other employees in thegroup insistedthey only wanted Downeyemployees tovote on the allocationof theirwage increase and Salazarreplied that it was not possible.Salazar testified he had,no recollection of Ramos being in the group during thediscussionand that he was not aware at the time of thefriendship that existed between Montoya and Ramos.B. The Incident Regarding the $2 Assessment AgainstRamosRamos testified that on 4 November when he camehome from work, he received a dues payment statementfrom the Union in the mail. Montoya was with Ramos atthe time astheyplanned to take care of a matter forMontoya at the Department ' of Motor Vehicles. Thestatement from the Union showed receipt of Ramos' duesS The testimony reveals that the membership overwhelmingly voted toreceive theincreasein the form of wages rather thanas a pension contn-bution.and indicated a $2 balance due as an assessment for June1985. (See G.C. Exh. Z,).4-Ramos testified he called the union office and spokewitha secretary who was unable to understand his in-quiry about the outstanding balance due. She put anotherindividual on the line who in turn transferred Ramos'call directly to Salazar. According to Ramos, when hequestioned the reasonfor the $2assessment,Salazar re-plied it was because Ramos did not attend the June meet-ing.Ramos stated he informed'Salazar that he had at-tended that meeting and reminded the union official oftheir conversation across the street from the union hallbefore,the meeting.At thispoint, according to Ramos,Salazar said,"I know who is the son-of-a-bitch that istalking" [sic] and used the derogatory Hispanic expres-sion"cabron"in referring to Ramos.5 Ramos stated heasked Salazar to control himself and repeated his ques-tion about the basis for the $2 assessment. According toRamos,Salazar cautionedthe employee not to get"brutal" with him and said, "I know who you are, and Iam going tohit you and your mother." Ramos furthertestified that when Salazar began making these state-ments to him, Ramos motioned to Montoya to pick upthe extension phone and listen to the conversation.Ramos asserted that he then told Salazar that he in-tended to gather up his dues receipts and go to theLabor Board.Ramos asked Salazar to repeat the state-ments at the Labor Board that he made over the tele-phone. According to Ramos, Salazar replied, "Not there,but outsideI am goingto hit you and your mother."Ramos acknowledged on cross-examination that henormally received dues receipts from the Union every 2or 3 months whenever he paid his union dues. He furtheracknowledged that approximately three' out of everyfour receipts indicated a $2 balance due and wheneverthis occurred, he would call the union office about theassessment.On some of these occasionshe spoke with aclerical person and on others he spoke directly with Sa-lazar about the assessment.Although' he testified that Sa-lazar stated Ramos was the only member who gave hima problem about the$2 assessment,Ramos further ac-knowledged that Salazar had never in the past called hima "cabron" or an "s.o.b." or threatened to hit him or hismother.Montoya confirmed that he picked up" the extensionphone on Ramos' signal during the employee's conversa-tionwithSalazar.According to Montoya, he heardRamos say he would' take his receipts ' to the LaborBoard.Montoya testified Salazar-then called Ramos a"mother fucker"6 andRamos saidSalazar should tell4 Under the Union's bylaws,a $2 assessment was imposed on all mem-bers who failed to' attend anyspecially called meetingof the membership.Ramos testified he had not attended any union meetingsfor the monthsof July through September, but did attenda meetingon 26 October.Therewas no indication in the record aboutwhether themeetings forthese months were consideredspeciallycalled meetings.bRamos testifiedthe term"cabron"meant "ignorant,foolish, andsomethingvery low."6Ramos was recalled as a witness and denied that Salazar used suchan expression during their telephone conversation. GLAZIERS LOCAL 636(DOWNEY GLASS)that to him before the Labor Board.Montoya itated"Sa-lazar responded by saying,"There I won't tell you any-thing,but I have to get you alone."Salazar's account of his conversation with Ramos dif-fered sharply from that of the two employees.Salazarstated that on 31 October,Downey shut down its plantfor 1 day due to a lack of work.According to Salazar, anumber of employees felt they should have been paidtheir wages for the day of the plant shutdown.He testified that Ramos called the union office the fol-lowing week and spoke with him about getting paid hiswages for the day of the shutdown.Salazar stated he ex-plained to Ramos that there was no guaranteed 40-hourworkweek in the collective-bargaining agreement andnothing could be done about the employees'wages fortime lost due to the plant shutdown.Salazar statedRamos became angry and said, "`The Union wasn't wortha damn."The employee also stated,according to Salazar,that the union officials were"a bunch of leeches andsons-of-bitches that didn't do anything for anybody." Sa-lazar testified that at this point he asked Ramos,to cometo the union office and discuss the matter.He stated hedid so because many times when employees had com-planits he would have them come to the union office. Hewould then show them the collective-bargaining agree-ment and, in many instances, this usually resolved theproblem.Salazar admitted that Ramos said he was goingto the Labor Board,but stated he told Ramos that washis right.Salazar further testified that when Ramos con-tinued to berate the Union and him in particular,Salazarbecame angry and said,"Well you can go fuck yourselfthen." Salazar then terminated the conversation with theemployee by hanging up the telephone.Salazar deniedthat during the conversation he used the term "cabron"in referring to Ramos and he denied calling Ramos an"s.o.b." or threatening to hit Ramos or his mother.Regarding the $2 assessment,Salazar asserted that henormally did not respond to telephone inquiries frommembers regarding the imposition of the assessment formissing specially calledmeetings.He stated that theunion membership totaled 2800 and he did not devote histime to such minor matters.According to Salazar, suchinquiries were handled by the secretaries in the office asa routine matter.He testified that one secretary was bi-lingual and her work hours were from 7:30 a.m. until3:30 p.m. The other two secretaries only spoke Englishand their hours were from 8 a.m. until 4:30 p.m. and 9a.m. until 5 p.m., respectively:He stated the procedurein responding to such inquiries merely involved the sec-retary checking the sign-in book for the particular meet-ing in question and ascertaining whether the member'sname was shown there.Concluding FindingsThe complaint alleges and the General Counsel arguesthat Salazar threatened Ramos with bodily harm and thathis reasons were twofold.First, because of Ramos' closeassociation with Montoya, who it is alleged had engagedindissidentunion activity.Second,becauseRamosthreatened to go to the Board regarding his dispute withthe Union over the $2 assessment.In my judgment, the651recordestablishestliat 'a violation has been committed,but only for the latter reason.It is settled law that a union violates Section8(bxl)(A)of the Act when its agents threaten an employee withbodily harm for engaging in protected concerted activi-ties.ElectricalWorkersIBEWLocal453 (National Elec-tricalContractors Assn.),258 NLRB1427 (1981). It isequally settled that engaging in dissident union activitiesor being aligned or associated with employees who areengaged in such activities is a'protectedrightunder theAct. Cf.Boilermakers Local 686(Boiler Tube),267 NLRB1056(1983);East TexasMotor Freight,262 NLRB 868(1982), However, in order to demonstrate that a violationhas been committed,it is necessary to establish a causalconnection between the asserted union misconduct andthe protected activityof theemployee.I find the recordhere fails to demonstrate that Salazar's comments toRamos during the telephone conversation on 4 Novem-ber were engendered by Ramos' association with Mon-toya or with the position taken by Montoya regardingthe allocation of the wage increase.Although there is no doubt that Montoya made it per-fectly clear to Salazar that he wanted`the increase ap-plied solely to his wages, it is equally apparent from Sa-lazar's testimony and the result of the membership 'votethatMontoya was not expressing a dissident viewpoint.Rather, he was verbalizing the sentiments advocated byan overwhelming majority of the union members cov-ered by the collective-bargaining agreement.More im-portant, there is nothing in the record which suggeststhat Salazar or the union leadership were seeking to havethe pending wage increase applied in any manner otherthan that,decidedon by.the ,membership. The record re-flects that the union officials were merely providing ameans for the members to express their,choice by asecret ballot vote.Montoya's characterization of the collective-bargainingagreement as a "bad contract" would appear, at firstblush,to place him in conflict with Salazar. I find, how-ever, that in the context of their conversation this wasnot the case.AlthoughMontoya and,'Ramos testifiedthrough an interpreter and Salazar did not, I observedeach of the witnesses carefully during the course of thetestimony.Montoya appeared to me to be willing to em-bellishhis statements and color the facts so as to conveyan impression of being at odds with Salazar. For exam-ple,Montoya testified that when he told,Salazar the con-tractwas a bad agreement and he did not want Salazar(theUnion)to take anything out of his wage increase,Salazar called him an obscene name and stated the em-ployee was alone and his view did not count.Salazar, onthe other hand, forthrightly testified that he knew at thispoint the members in general wanted the increase, in'theform of wages and not as a pension contribution. It is notlogical that the union representative would berate Mon-toya and state that the employee's views were of no con-sequence when'Salazar knew Montoya's position in factreflected the sentimentsof a majorityof the members.For this reason,I find Salazar's testimony regarding hisconversationwithMontoya and the employees to bemore trustworthy. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDI further find that in addition to stating he wanted theincrease in his wages,Montoya's chief complaint wasabout the' fact that members not employed by Downeywere going to vote on the wage increase issue.I creditSalazar's testimony that when he explained the othermembers Were covered by the same collective-bargainingagreement and were entitled to vote, that Montoya askedhim to go acrossthe street to speak with his companions.I credit Salazar's testimony that when he spoke to thegroup of employees they wereinsistingthat only themembers employed by Downey should vote and he toldthem it was impossible.Finally,I credit Salazar's testi-mony that he had no recollection of whether Ramos wasin the group when he spoke to the employees and thathe was not aware of the personal friendship and associa-tion that existed between Ramos and Montoya.Basedon the above, I find that Montoya was not en-gaged in dissident union activity in June. But even ifMontoya's conduct were deemed to be dissident unionactivity,the record fails to demonstrate that Salazar wasaware of the close association between Ramos and Mon-toya or that Salazar considered Ramos aligned withMontoya's views.I find,therefore,that paragraph 6(a) ofthe complaint(which alleges that Salazar threatenedRamos with bodily harm because of that employee's as-sociationwithMontoya) is not factually supported, bythe credible evidence in the record. Accordingly, thisparagraph of the complaint must be dismissed.The question of whether the asserted threat of bodilyharm was made because Ramos stated he was going tothe Board about his dispute with the Union presents amore difficult issue. There is sharp conflict in the testi-mony of all the witnesses;not only concerning the basisfor the phone conversation between Ramos and Salazar,but also regarding what was said by these two individ-uals during the conversation.In siftingthrough the contradictory testimony, howev-er, I place no reliance whatsoever on the testimony ofMontoya, who listened to a portion of the conversation.Here again, I find that Montoya's proclivity for embel-lishing his testimony renders his statements completelyunreliable.Montoya testified that he heard Salazar callRamos a "mother fucker," but on redirect examinationRamos specifically stated that Salazar never referred tohim by this obscene expression. Thus, I rely, solely onmy examination of the testimony of Ramos and Salazarindeterminingwhether a violation was committedduring the telephone conversation on 4 November.Although Ramos and Salazar gave differing versionsof the underlying reason that prompted Ramos to callthe union office, I do not deem it necessary to resolvethis testimonial conflict.I find it sufficient that there arecertain material matters aboutwhich thereis no conflictand about which the testimony of these twowitnesses isconsistent. First, there is no question but that a disputearose between Ramos and Salazar concerning whateverthe subject matter of the telephone conversation hap-pened to be, i.e.,whether the $2 assessment as Ramos in-dicated by his testimony, or the request for payment ofwages for the day loss due to the plant shutdown as indi-cated bySalazar.Second, it is evident from the testimo-ny from both of the witnesses that Salazar became pro-voked with Ramos during the telephone conversation.Third, it is equally evident from the testimony thatRamos threatened to go to the Board about his disputewith the Union.In these circumstances,I find it logicalto infer that Ramos' statement to the effect that hewould take the matter to the Board provokedSalazarinto responding that he would hit the employee and hismother.By Salazar's own admission he concluded theconversation by telling the employee what he could dowith himself.Inmy judgment,thisdemonstrates thelevel of anger felt by Salazar at the time and lends cre-dence to Ramos' testimony that the union official threat-ened him with physical violence.OilWorkers Local 2-947 (Cotter Corp.),270 NLRB 1311 (1984). Accordingly,I find the Respondent violated Section 8(b)(1)(A) of theAct in thatSalazar's threat unlawfully restrained and co-erced Ramos in his right to use the Board's processes.CONCLUSIONS OF LAW1.Downey Glass Co., Inc. is an employer engaged incommerce or in an industry'affecting commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2.Glaziers,ArchitecturalMetal & Glass WorkersLocal Union No. 636, AFL-CIO is a labor organizationwithinthe meaningof Section 2(5) of the Act.3.By threatening an employee with physical harm forindicating he planned to file charges with the NationalLaborRelations Board, RespondentUnionhas engagedin unfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices,it shall be ordered to cease anddesist therefrom and take certainaffirmativeactionwhich will effectuate the purposes of the Act.'[Recommended Order omitted from publication.]T The GeneralCounsel has requestdthat the Orderissued here containa visitatorial provision.The purpose of such a provision is to enable theGeneral Counsel to monitor compliance with the Order in the event it isadopted by the Board and enforced by a court of appeals. The Board hasyet to establish guidelines for the inclusion of thistypeof provision in itsorders and until such are developed,I am ofthe viewthat the requestmust be denied.